IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41162
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NICOLAS TORRES-RAMIREZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-01-CR-38-1
                       --------------------
                            May 2, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nicolas Torres-Ramirez appeals his sentence following his

guilty-plea conviction for illegal reentry into the United States

after deportation.   Torres-Ramirez complains that the district

court’s written judgment stating that he was sentenced to three

years’ supervised release conflicts with the district court’s

oral pronouncement at sentencing that he was sentenced to two

years’ supervised release.

     Pursuant to FED. R. CRIM. P. 36, the district court has

amended its written judgment to identify Torres-Ramirez’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41162
                               -2-

supervised release sentence as two years.   The instant appeal is

therefore dismissed as moot.

     DISMISS APPEAL AS MOOT.